Exhibit 10.1

 

LOGO [g778870g0816104511385.jpg]      

11550 Fuqua St., Ste. 475

Houston, Texas 77034

281-481-1040 Main

hlb-cpa.com

August 7, 2019

Mr. L. Melvin Cooper

Audit Committee Chairman

SAExploration Holdings, Inc.

1160 Dairy Ashford, Suite 160

Houston, TX 77079

 

Re:

Agreement for Consulting Services

Dear Mel:

Thank you for selecting Ham, Langston & Brezina, L.L.P. (“HL&B” or “we”). We
appreciate the opportunity to provide advisory, accounting and interim CFO
services to SAExploration Holdings, Inc. and its subsidiaries (“Client” or
“you”). As explained below, we will provide professional services to you under
an Agreement for Consulting Services (“Agreement”).

The attached Terms and Conditions sets forth the standard terms and conditions
that will govern HL&B’s provision of consulting services to you. The Terms and
Conditions shall be effective for a period of three years beginning on the date
of this letter. Once effective, you may engage HL&B to perform services for you
under a statement of work (“SOW”). A separate SOW will be required for each
project that HL&B performs for you. Each SOW or any other services provided
during the above-referenced period, along with this letter and the Terms and
Conditions, shall constitute the Agreement. Work performed outside a separate
SOW will be at our standard rates, or rates otherwise agreed to, and related
expenses will be charged.

Please acknowledge your acceptance of the foregoing by signing and returning a
copy of this letter to Kevin Hubbard.

Houston    |    Galleria    |    Galveston



--------------------------------------------------------------------------------

SAExploration Holdings, Inc.

August 7, 2019

Page 2

If you have any questions, please contact Kevin Hubbard at 281-617-0273.

Very truly yours,

Ham, Langston & Brezina, L.L.P.

 

By:

 

/s/ Kevin Hubbard

     

Date: August 8, 2019

Name:

 

Kevin Hubbard

     

Title:

 

Partner

     

Accepted and Agreed to by:

SAExploration Holdings, Inc.

 

By:

 

/s/ L. Melvin Cooper

     

Date: August 15, 2019

Name:

 

L. Melvin Cooper

     

Title:

 

Audit Committee Chairman

     



--------------------------------------------------------------------------------

HAM, LANGSTON & BREZINA, L.L.P.

Terms and Conditions

 

1. General. These Terms and Conditions shall apply to all services HL&B performs
at Client’s request (the “Services”) even if such services are not expressly
covered by a Statement of Work (“SOW”). To the extent there is any conflict or
inconsistency between the Terms and Conditions and any SOW, unless otherwise
agreed to in writing, the Terms and Conditions shall prevail.

2. Termination. Each party shall have the right to terminate this Agreement
and/or any SOW, as applicable, at any time by giving written notice to the other
party not less than 10 business days before the effective date of termination.
If this Agreement terminates or is terminated while one or more SOWs remain
outstanding, the terms of this Agreement shall continue to govern the SOW, and
the entire Agreement shall be deemed finally terminated only upon termination of
all outstanding SOWs, or completion of the work thereunder. Termination of one
or more SOWs will not terminate this Agreement. In addition, HL&B may terminate
this Agreement and/or any SOW immediately if HL&B reasonably determines that it
must do so in order to comply with applicable professional standards, applicable
laws or regulations (e.g., a conflict of interest arises). If the Agreement
and/or any SOW is terminated, Client agrees to compensate HL&B for the Services
performed and expenses incurred through the effective date of termination.

3. Indemnification and Limitation of Liability. As the Services are intended for
Client and not third parties, Client agrees to release, indemnify and hold
harmless HL&B and its members, partners, employees, contractors and agents
(collectively “HL&B Group”) from and against any and all third-party claims,
liabilities, or expenses relating to the Services in contract, statute, or tort.
Client further agrees to release, indemnify and hold harmless HL&B Group from
any liability and costs relating to the Services attributable to any
misrepresentations made by Client. Except to the extent finally determined to
have resulted from HL&B Group’s gross negligence or intentional misconduct, HL&B
Group’s liability shall not

exceed the aggregate amount of fees paid by Client to HL&B during the 12 months
preceding the date of the claim pursuant to the applicable SOW or such other
work performed outside an SOW, under which the Claim arose. In no event shall
HL&B Group be liable for consequential, special, indirect, incidental, punitive,
or exemplary losses or damages relating to the Agreement.

4. Third-Parties and Use. All Services hereunder shall be solely for Client’s
use and benefit pursuant to our client relationship. This engagement does not
create privity between HL&B and any person or party other than you, and is not
intended for the express or implied benefit of any third party. Although you may
disclose our advice, opinions, reports, or other services (but not our work
papers) to any person without limitation, no third party is entitled to rely, in
any manner or for any purpose, on the Services or deliverables of HL&B
hereunder.

5. HL&B Responsibilities. HL&B’s Services will not constitute an audit, review,
examination or other form of attestation. HL&B shall have no responsibility to
address any legal matters or questions of law. Subsequent to the completion of
the Services, HL&B will update its advice, recommendations or work product for
changes or modifications to the law and regulations or for subsequent events or
transactions, only if Client separately engages HL&B to do so in writing.

6. Fees and Expenses. The fees and expenses under this Agreement shall be set
forth in the applicable SOW. If no SOW is in place, fees will be at our standard
rates, or rates otherwise agreed to, and related expenses will be charged. HL&B
may charge additional fees if Client requests that HL&B perform services in
addition to the Services described in the SOW. The amount of our fees is based
upon the expectation that certain information and assistance will be received by
HL&B in a timely manner from Client as detailed in this Agreement. If HL&B
believes an additional fee is required as the result of the failure of Client to
meet any of

 



--------------------------------------------------------------------------------

these requests for information or for any other reason, HL&B will inform you
promptly.

Unless otherwise agreed to in an SOW, our standard practice is to render our
invoices on a monthly basis. Payment of our invoices is due upon receipt.
Invoices that are unpaid 30 days past the invoice date are deemed delinquent and
we reserve the right to charge interest on the past due amount at the lesser of
1.0% per month or the maximum amount permitted by law. If an account has fees
that are not paid in a timely manner, then we reserve the right to suspend our
Services, withhold delivery of any deliverables, or withdraw from this
engagement entirely if any payment of our invoices is delinquent. If any
collection action is required, you agree to reimburse us for our costs of
collection, including attorneys’ fees.

7. Dispute Resolution; Claims. Any dispute or claim between you and HL&B arising
out of or relating to the Agreement or a breach of the Agreement, including,
without limitation, claims for breach of contract, professional negligence,
breach of fiduciary duty, misrepresentation, fraud and disputes regarding
attorney fees and/or costs charged under this Agreement (except to the extent
provided below) shall be submitted to binding arbitration before the American
Arbitration Association, and subject to the Commercial Arbitration Rules. The
arbitration proceeding shall take place in the city in which the HL&B office
providing the majority of the Services involved is located, unless the parties
agree in writing to a different location. The arbitration shall be governed by
the provisions of the laws of the State of Texas (except if there is no
applicable state law providing for such arbitration, then the Federal
Arbitration Act shall apply) and the substantive law of such state shall be
applied without reference to conflicts of law rules. The parties shall bear
their own legal fees and costs for all claims. The arbitration proceedings shall
be confidential. You acknowledge that by agreeing to this Arbitration provision,
you are giving up the right to litigate claims against

HL&B, and important rights that would be available in litigation, including the
right to trial by judge or jury, to extensive discovery and to appeal an adverse
decision. You acknowledge that you have read and understand this arbitration
provision, and that you voluntarily agree to binding arbitration.

No claim or action arising out of or relating to this Agreement or the Services
hereunder may be brought by either party hereto (i) more than 24 months after
the claiming party first knows or has reason to know that the claim or cause of
action has accrued, or (ii) more than 60 months following the completion of the
Services to which the claim relates. This paragraph will shorten, but in no
event extend, any otherwise legally applicable period of limitations on such
claims.

8. Power and Authority. Each of the parties hereto has all requisite power and
authority to execute and deliver this Agreement and to carry out and perform its
respective obligations hereunder. This Agreement constitutes the legal, valid
and binding obligations of each party, enforceable against such party in
accordance with its terms.

9. Subpoenas. If Client requests HL&B to object to or respond to, or HL&B
receives and responds to, a validly issued third party subpoena, court order,
government regulatory inquiry, or other similar request of or legal process for
the production of documents and/or testimony relative to information we obtained
and/or prepared during the course of this or any prior engagements with Client,
you agree to compensate us for all time HL&B expends in connection with such
response, at our regular rates, and to reimburse HL&B for all related
out-of-pocket costs (including outside lawyer fees) that we incur.

10. Email Communications. HL&B disclaims and waives, and the Client releases
HL&B from, any and all liability for the interception or unintentional
disclosure of email transmissions or for the unauthorized

 



--------------------------------------------------------------------------------

use or failed delivery of emails transmitted or received by HL&B in connection
with the performance of the Services.

11. External Computing Options. If, at the Client’s request, HL&B agrees to use
certain external commercial services, including but not limited to services for
cloud storage, remote control, and/or file sharing options (collectively
“External Computing Options”), that are outside of HL&B’s standard security
protocol, the Client acknowledges that such External Computing Options may be
associated with heightened security and privacy risks. Accordingly, HL&B
disclaims and waives, and the Client releases HL&B from, any and all liability
arising out of or related to the use of such External Computing Options.

12. Electronic Transmissions. This Agreement may be transmitted in electronic
format and shall not be denied legal effect solely because it was formed or
transmitted, in whole or in part, by electronic record; however, this Agreement
must then remain capable of being retained and accurately reproduced, from time
to time, by electronic record by the parties to this Agreement and all other
persons or entities required by law. An electronically transmitted signature to
this Agreement will be deemed an acceptable original for purposes of
consummating this Agreement and binding the party providing such electronic
signature.

13. Severability. If any portion of this Agreement is held to be void, invalid,
or otherwise unenforceable in whole or in part, for any reason whatsoever, such
portion of this Agreement shall be amended to the minimum extent required to
make the provision enforceable and the remaining portions of this Agreement
shall remain in full force and effect.

14. Independent Contractor. HL&B is providing the Services to Client as an
independent contractor. HL&B’s obligations to Client are exclusively contractual
in nature. This Agreement does not create any agency, employment, partnership,
joint venture, trust, or other fiduciary relationship

between the parties. Neither HL&B nor Client shall have the right to bind the
other to any third party or otherwise to act in any way as a representative or
agent of the other except as otherwise agreed in writing between the parties.

15. Confidentiality. Each of the parties hereto shall treat and keep any and all
of the “Confidential Information” as confidential, with at least the same degree
of care as it accords to its own confidential information, but in no event less
than a reasonable degree of care. “Confidential Information” means all
non-public information that is marked as “confidential” or “proprietary” or that
otherwise should be understood by a reasonable person to be confidential in
nature that is obtained by one party (the “Receiving Party”) from the other
party (the “Disclosing Party”). All terms of this Agreement and all information
provided pursuant to this Agreement are considered Confidential Information.
Notwithstanding the foregoing, Confidential Information shall not include any
information that was or is: (a) known to the Receiving Party prior to disclosure
by the Disclosing Party; (b) as of the time of its disclosure, or thereafter
becomes, part of the public domain through a source other than the Receiving
Party; (c) made known to the Receiving Party by a third person who is not
subject to any confidentiality obligation known to Receiving Party and such
third party does not impose any confidentiality obligation on the Receiving
Party with respect to such information; (d) required to be disclosed pursuant to
governmental authority, professional obligation, law, decree regulation,
subpoena or court order; or (e) independently developed by the Receiving Party.
In no case shall the tax treatment or the tax structure of any transaction be
treated as confidential as provided in Treas. Reg. sec. 1.6011-4(b)(3). If
disclosure is required pursuant to subsection (d) above, the Disclosing Party
shall (other than in connection with routine supervisory examinations by
regulatory authorities with jurisdiction and without breaching any legal or
regulatory requirement) provide prior written notice

 



--------------------------------------------------------------------------------

thereof to allow the other party to seek a protective order or other appropriate
relief. Upon the request of the Disclosing Party, the Receiving Party shall
return or destroy any and all of the Confidential Information except for
(a) copies retained in work paper files retained to comply with a party’s
professional or legal obligations and (b) such Confidential Information located
on electronic back-up tapes (in accordance with the Receiving Party’s normal
data back-up procedures) where such tapes are not easily accessible to Receiving
Party’s employees or partners.

16. Entire Agreement. This Agreement sets forth the entire agreement between the
parties with respect to the subject matter herein, superseding all prior
agreements, negotiations, or understandings, whether oral or written, with
respect to the subject matter herein. This Agreement may not be changed,
modified, or waived in whole or part except by an instrument in writing signed
by both parties.


 



--------------------------------------------------------------------------------

LOGO [g778870g0816104511385.jpg]      

11550 Fuqua St., Ste. 475

Houston, Texas 77034

281-481-1040 Main

hlb-cpa.com

August 7, 2019

Mr. L. Melvin Cooper

Audit Committee Chairman

SAExploration Holdings, Inc.

1160 Dairy Ashford, Suite 160

Houston, TX 77079

 

Re:

Statement of Work – Related to Agreement of Consulting Services and Terms and
Conditions Dated August 7, 2019

Dear Mel:

This Statement of Work (“SOW”) for consulting services, along with the letter
dated August 15, 2019 and accompanying Terms and Conditions (which are
incorporated into this SOW by reference), constitute the Agreement for
Consulting Services (“Agreement”) between Ham, Langston & Brezina, L.L.P.
(“HL&B” or “we”) and SAExploration Holdings, Inc. and its subsidiaries (“Client”
or “Company” or “you”). To the extent there is any conflict or inconsistency
between the Terms and Conditions and any SOW, unless otherwise agreed to in
writing, the Terms and Conditions shall prevail.

The SOW is effective on August 15, 2019. Any term or condition incorporated into
this SOW that is an addition to the terms and conditions contained in the Terms
and Conditions applies only to the services (described below) provided under
this SOW.

Scope of Services

HL&B agrees to provide the advisory, accounting and interim CFO services.

Fee Arrangement

HL&B’s fees for Services will be at our standard rates for the professional
providing the services, or rates otherwise agreed to.

We will also bill you for our reasonable out-of-pocket expenses and our internal
charges for certain support activities. Our internal charges include certain
flat-rate amounts that reflect an allocation of estimated costs associated with
general office services such as computer usage, telephone charges, facsimile
transmissions, postage and photocopying.

If you have any questions pertaining to this SOW, please contact Kevin Hubbard
at 281-617-0273.

Houston    |    Galleria    |    Galveston



--------------------------------------------------------------------------------

SAExploration Holdings, Inc.

August 7, 2019

Page 2

HL&B values your business and looks forward to providing quality professional
services to your Company.

Very truly yours,

Ham, Langston & Brezina, L.L.P.

 

By:

 

/s/ Kevin Hubbard

     

Date: August 8, 2019

Name:

 

Kevin Hubbard

     

Title:

 

Partner

     

Accepted and Agreed to by:

SAExploration Holdings, Inc.

 

By:

 

/s/ L. Melvin Cooper

     

Date: August 15, 2019

Name:

 

L. Melvin Cooper

     

Title:

 

Audit Committee Chairman

     